          8:19-cv-00040-JMG-MDN Doc # 1 Filed: 01/28/19 Page 1 of 11 - Page ID # 1




 l   Mark L. Javitch* (CA SBN 323729)
     210 S Ellsworth Ave #486
 2   San Mateo, CA 94401
     Telephone: 402-301-5544
 3   Facsimile: 402-396-7131
 4   javitchm@gmail.com
     Attorney for Plaintiff and the Class
 5   *Pending Pro Hae Vice Admission

 6

 7
 8
 9                                     UNITED STATES DISTRICT COURT

10                                          DISTRICT OF NEBRASKA

11
     TERRENCE SHANAHAN, individually and on                   Case No.:   <?;': \q~y4t)
12   behalf of all others similarly situated
                          Plaintiff,                          CLASS ACTION COMPLAINT
13
     V.                                                       JURY TRIAL DEMANDED
14
     RESOURCE MANAGEMENT GROUP, INC., a
15
     Kansas corporation, and PAUL M.
16   GUNZELMAN, an individual
                         Defendant.·
17
18
                                         CLASS ACTION COMPLAINT
19
            1.      Plaintiff TERRENCE SHANAHAN ("Plaintiff') brings this Class Action Complaint and
20   Demand for Jury Trial against Defendant RESOURCE MANAGEMENT GROUP, INC. and Defendant
21   PAUL M. GUNZELMAN (together, "Defendants") to stop their illegal practice of making unauthorized

22   calls that play prerecorded voice messages to the cellular telephones of consumers nationwide, and to
     obtain redress for all persons injured by their conduct. Plaintiff alleges as follows upon personal
23
     knowledge as to himself and his own acts and experiences, and, as to all other matters, upon information
24
     and belief, including investigation conducted by his attorney.
25
26
27
                                                          1
28
           8:19-cv-00040-JMG-MDN Doc # 1 Filed: 01/28/19 Page 2 of 11 - Page ID # 2




   l                                        NATURE OF THE ACTION

   2
               2.     Defendants are debt collectors. As a primary part of their debt collection efforts,
   3
         Defendants and their agents place thousands of automated calls employing a prerecorded voice
   4
         message to consumers' cell phones nationwide.
   5           3.     Unfortunately, Defendants do not obtain prior express written consent to place these calls
   6    and, therefore, are in violation of the Telephone Consumer Protection Act ("TCPA"), 47 U.S.C. § 227.
   7           4.     Congress enacted the TCP A in 1991 to restrict the use of sophisticated telemarketing

   8    equipment that could target millions of consumers en masse. Congress found that these calls were not
        only a nuisance and an invasion of privacy to consumers specifically but were also a threat to interstate
   9
        commerce generally. See S. Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991 U.S.C.C.A.N. 1968,
  10
        1969-71.
  11
               5.     The TCPA targets unauthorized calls exactly like the ones alleged in this case, based on
  12    Defendants' use of a prerecorded voice called to consumers' cell phones without their consent.
  13           6.     By placing the calls at issue, Defendants have violated the privacy and statutory rights of

  14    Plaintiff and the Class.
               7.     Plaintiff therefore seeks an injunction requiring Defendants to stop clogging consumers'
  15
        cell phones with unwanted prerecorded messages, as well as an award of actual and statutory fines to
  16
        the Class members, together with costs and reasonable attorneys' fees.
  17
  18                                                   PARTIES
  19
  20           8.     Plaintiff Terrence Shanahan is a natural person and is a citizen of the District of
        Nebraska.
  21
               9.     Defendant RESOURCE MANAGEMENT GROUP, INC. ("Defendant RMG") is a
. 22
        corporation organized and existing under the laws of the State of Kansas with its principal place of
·.-23
        business at PO Box 2491, Matthews, Nmth Carolina, 28105.
  24           10.    Defendant PAUL M. GUNZELMAN ("Defendant Gunzelman") is a natural person and is
  25    a citizen of the State of Kansas. Defendant Gunzelman is President, Officer, and Director of Defendant

  26    RMG.

  27
                                                            2
  28
           8:19-cv-00040-JMG-MDN Doc # 1 Filed: 01/28/19 Page 3 of 11 - Page ID # 3




  1
  2                                         JURISDICTION AND VENUE

  J
              11. · This Court has fedel'al subject matter jurisdiction under 28 U.S.C. § 1331, as the action
  4
       arises under the Telephone Consumer Protection Act, 47 U.S.C. § 227, which is a federal statute.
  5           12.       This Court has personal jurisdiction over Defendants because they conduct business in
  6    this District and in the State of Nebraska and because the events giving rise to this lawsuit occurred in
  7    this District.

  8           13.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(6) because Defendants
       regularly conduct business in the State of Nebraska and in this District, and because the wrongful
  9
       conduct giving rise to this case occurred in this District.
 10
 11
                                       COMMON FACTUAL ALLEGATIONS
 12
 13           14.       Defendants are debt collectors.

 14           15.       To increase the effectiveness of their debt collections, Defendants repeatedly called and
        sent prerecorded voice messages to thousands of cell phones at once.
 15
              16.       When the Class members answered their cell phones or listened to their messages
 16
        expecting to heat from a real person, Defendants pulled a bait and switch by playing a prerecorded
 17     v01ce message.
 18           17.       Defendants respected Class Members' time and privacy so little that it did not even
 19    _employ a real person to call them - it employed a machine to play prerecorded messages to thousands

 20     of consum,ers at once in the hopes that a couple may call the company back.
              18.       Unfortunately, Defendants failed to obtain consent from Plaintiff and the Class before
 21
        bombarding their cell phones with these illegal voice recordings.
 22
 23                        FACTS SPECIFIC TO J>LAINTIFF TERRENCE SHANAHAN
 24
· 25          19.       On January 18, 2019, Plaintiff received a call from Defendants and/or their agents on his
 26    cell phone.

 27
                                                             3 .
 28
        8:19-cv-00040-JMG-MDN Doc # 1 Filed: 01/28/19 Page 4 of 11 - Page ID # 4




1          20.       When Plaintiff listened to the message, he heard a prerecorded electronic message from

2    Defendants. -
           21.       The voice message asked for the call to be returned to Defendants' phone number at 980-
3
     999-8205.
4
           22.       Plaintiff never consented to receive calls from Defendants. Plaintiff has no relationship
5    with Defendants and has never requested that Defendants contact him in any manner.
6         - 23.      Defendants' intrusive calls adversely affected Plaintiffs right to privacy.

7
                                              CLASS ALLEGATIONS
 8
 9
           24.       Class Definition: Plaintiff Shanahan brings this action pursuant to Federal Rule of Civil
10
     Procedure 23(b)(3) on behalf of himself and a class defined as follows:
11
12                       No Consent Class. All persons in the United States who: (1) from the last 4

13                       years to present (2) received at least one telephone call; (3) on his or her cellular

14                       telephone; (4) that was called using an autodialer and/or played a prerecorded
                         voice message; (5) for the purpose of Defendants' collections efforts; (6) where
15
                         Defendants did not have any record of prior express written consent to place
16
                         such call at the time it was made.
17
18         25.       The following people are excluded from the Class: (1) any Judge or Magistrate presiding
19   over this action and members of their families; (2) Defendants, Defendants' subsidiaries, parents,

20   successors, predecessors, and any entity in which the Defendants or their parents have a controlling
     interest and its current or former employees, officers and directors; (3) persons who properly execute
21
     and file a timely request for exclusion from the Class; (4) persons whose claims in this matter have
22
     been finally adjudicated on the merits or otherwise released; (5) Plaintiff's counsel and Defendants'
23   counsel; and (6) the legal representatives, successors, and assigns of any such excluded persons.
24          26.      Numerosity: The exact number of the Class members is unknown and not available to
25   Plaintiff, but it is clear that individual joinder is impracticable. On infoh~ation and belief, Defendants

26   placed telephone calls to thousands of consumers who fall into the definition of the Class. Members of
     the Class can be identified through Defendants' records.
27
                                                              4
28
         8:19-cv-00040-JMG-MDN Doc # 1 Filed: 01/28/19 Page 5 of 11 - Page ID # 5




1           27.       . Typicality: Plaintiff's claims are typical of the claims of other members of the Class, in

2    that Plaintiff and the Class members sustained damages arising out of Defendants' uniform wrongful
     conduct and unsolicited telephone calls.
3
            28.        Adequate Representation: Plaintiff will fairly and adequately represent and protect the
4
     interests of the other members of the Class. Plaintiffs claims are made in a representative capacity on
5    behalf of the other members of the Class. Plaintiff has no interests antagonistic to the interests of the
6    other members of the proposed Class and is subject to no unique defenses. Plaintiff has retained

7    competent counsel to prosecute the case on behalf of Plaintiff and the proposed Class. Plaintiff and his
     counsel are committed to vigorously prosecuting this action on behalf of the members of the Class and
 8
     have the financial resources to do so.
9
            29.        Policies Generally Applicable to the Class: This class action is appropiiate for
10
     certification because Defendants have acted or refused to act on grounds generally applicable to the
11   Class as a whole, thereby requiring the Court's imposition of uniform relief to ensure compatible
12   standards of conduct toward the Class members and making final injunctive relief appropriate with
13   respect to the Class as a whole. Defendants' practices challenged herein apply to and affect the Class

14   members uniformly, and Plaintiffs challenge of those practices hinge on Defendants' conduct with
     respect to the Class as a whole, not on facts or law applicable only to Plaintiff.
15
                30.    Commonality and Predominance: There are many questions of law and fact common to
16
     · the claims of Plaintiff and the Class, and those questions predominate over any questions that may
17   affect individual members of the Class. Common questions for the Class include, but are not
18   necessarily limited to the following:
19         1.          Whether Defendants' conduct violated the TCPA;

20        11.          Whether Defendants' conduct violated the TCPA willingly and/or knowingly;
         111.          Whether Defendants called and played its voice recordings to thousands of cell phones;
21
         IV.           Whether Defendants obtained prior written consent prior to contacting any members of
22
     ·the Class;
23        v.           · Whether members of the Class are entitled to treble damages based on the knowing or
24    willfulness of Defendants' conduct.
25              31.    Superiority: This case is also appropriate for class certification because class

26    proceedings are superior to all other available methods for the fair and efficient adjudication of this
      controversy as joinder of all parties is impracticable. The damages suffered by the individual members
27
                                                              5
28
        8:19-cv-00040-JMG-MDN Doc # 1 Filed: 01/28/19 Page 6 of 11 - Page ID # 6




 1   of the Class will likely be relatively small, especially given the burden and expense of individual

 2   prosecution of the complex litigation necessitated by Defendants' actions. Thus, it would be virtually
     impossible for the individual members of the Class to obtain effective relief from Defendants'
 3
     misconduct. Even if members of the Class could sustain such individual litigation, it would still not be
 4
     preferable to a class action, because individual litigation would increase the delay and expense to all
 5   parties due to the complex legal and factual controversies presented in this Complaint. By contrast, a
 6   class action presents far fewer management difficulties and provides the benefits of single adjudication,
 7   economy of scale, and comprehensive supervision by a single Court. Economies of time, eff01t and

 8   expense will be fostered and uniformity of decisions ensured.

 9
                                              CAUSE OF ACTION
10
                                           Violation of 47 U.S.C. § 227
11                                     (On behalf of Plaintiff and the Class)
12
13         32.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

14         33.     Defendants and/or its agent placed telephone calls to Plaintiff's and the Class members'
     cellular telephones without having their prior express written consent to do so.
15
           34.     Defendants' calls were made for a commercial purpose.
16
           35.     Defendants played a prerecorded voice message to the cell phones of Plaintiff and the
17   Class members as proscribed by 47 U.S.C. § 227(b)(l)(A)(iii).
18         36.     As a result of its unlawful conduct, Defendants repeatedly invaded Plaintiffs and the
19   Class's personal privacy, causing them to suffer damages and, under 47 U.S.C. § 227(b)(3)(B), entitling

20   them to recover $500 in civil fines for each violation and an injunction requiring Defendants to stop
     their illegal calling campaign.
21
           37.     Defendants and/or its agent made the violating calls "willjitlly" and/or "knowingly" under
22
     47 U.S.C. § 227(b)(3)(C).
23         38.     If the court finds that Defendants willjitlly and/or knowingly violated this subsection, the
24   court may exercise its discretion to increase the amount of the award from $500 to $1500 per violation
25   under 47 U.S.C. § 227(b)(3)(C) ..

26
27
                                                          6
28
         8:19-cv-00040-JMG-MDN Doc # 1 Filed: 01/28/19 Page 7 of 11 - Page ID # 7




 1
 2                                            PRAYER FOR RELIEF

 3
     WHEREFORE, Plaintiff Terrence Shanahan, individually and on behalf of the Class, prays for the
 4
     following relief:
 5
 6          A.      An order certifying the Class as defined above, appointing Plaintiff Terrence Shanahan as
 7                  the Class representative and appointing his counsel as Class Counsel;

 8          B.      An order declaring that Defendants' actions, as set out above, violate the TCP A;
            C.      An order declaring that Defendants' actions, as set out above, violate the TCPA willfully
 9
                    and knowingly;
10
            D.      An injunction requiring Defendants to cease all unlawful calls without first obtaining the
11
                    call recipients' prior express written consent to receive such calls, and otherwise
12                  protecting interests of the Class;
13          E.      An award of actual damages and/or statutory fines and penalties;

14          F.      An award of reasonable attorneys' fees and costs; and
            G.      Such other and further relief that the Court deems reasonable and just.
15
16
                                                  JURYDEMAND
17          Plaintiff requests a trial by jury of all claims that can be so tried
18
19          Dated: January 25, 2019

20                                                  Respectfully submitted,

21
                                                    TERRENCE SHANAHAN, individually and on
22
                                                            behalf of all others similarly situated,
23
24                                                  By: Isl Mark L. Javitch
                                                    Plaintiff's Attorney
25
26                                                  Mark L. Javitch (California SBN 323729)*
                                                    Mark L. Javitch, Attorney at Law
27
                                                           7
28
     8:19-cv-00040-JMG-MDN Doc # 1 Filed: 01/28/19 Page 8 of 11 - Page ID # 8




 1                                   210 S. Ellsworth Ave #486
                                     San Mateo CA 94401
 2                                   Tel: 402-301-5544
                                     Fax: 402-396-7131
 3
 4                                   Attorney for Plaintiff and the Putative Class
                                     *Pending Pro Hae Vice Admission
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                            8
28
JS 44 (Rev. 08/18)        8:19-cv-00040-JMG-MDN   Doc #COVER
                                              · CIVIL   1 Filed: SHEET
                                                                 01/28/19 Page 9 of 11 - Page ID # 9
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NE,IT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                 DEFENDANTS
TERRENCE SHANAHAN                                                                                               RESOURCE MANAGEMENT GROUP, INC.
                                                                                                                PAUL M. GUNZELMAN
    (b)    County ofResidence ofFirst Listed Plaintiff               Douglas County, NE                           County ofResidence of First Listed Defendant                    Sedgewick County, KS
                                 (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                  NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                             THE TRACT OF LAND INVOLVED.

    {C}    Attorneys (Firm Name, Address, a11tl Telephone Number}                                                  Attorneys (I[K11ow11)

Mark L. Javitch, 210 S. Ellsworth Ave #486, San Mateo CA 94401


II. BASIS OF JURISDICTION (Placean ''X"in011eBoxOnlyJ                                                Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" i11 011e Bo.rfor Plainti.!J
                                                                                                              (For Diversity Cases 011ly)                                              011d   011e Box for Defe11da11t)
0 I     U.S. Government                2S 3   Federal Question                                                                            PTF       DEF                                                   PTF        DEF
           PlnintifT                            (U.S. Govem111e11t Not a Party)                          Citizen of This State            O 1       0     I     Incorporated or Principal Pince             O 4      0 4
                                                                                                                                                                  of Business In This State

0 2     U.S. Government                0 4    Diversity                                                  Citizen of Another State         0 2        0    2     Incorporated a11d Principal Place           0 5       0 5
           Defendant                              (Indicate Citizenship ofParties i11 Item Ill)                                                                    of Business In Another State

                                                                                                         Citizen or Subject ofa           0 3        0    3     Foreign Nation                              0 6       0 6
                                                                                                           Forciim Countrv
IV NATURE OF SUIT (Pl--ace au "X" in One Box OJ
                                              n J~                                                                                                          • 1crc t,or: N aturc o
                                                                                                                                                      Cl'tc kl                        rs Ult' C 0 de Descnnttons.
r ... --- · .C:CONTRACff,.: -·---
                             -                -
                                         - ·TORTS···                             _...,.   . --- ..    --- --FORFEITUREIPEN;\:LTY                  ---·:.DANKRlJPTCY:-·: -•·•.- -···      ·s.:-OTIIER STATIITES - ·-         I
0   110 Insurance                            PERSONAL INJURY              PERSONAL INJURY                0 625 Drug Related Seizure             0 422 Appeal 28 USC 158 0 375 False Claims Act
0   120Marine                            0 310 Airplane                 0 365 Personal Injury -                of Property 21 USC 881           0 423 Withdrawal        o 376 Qui Tam (3 1 use
0   130MillerAct                         0 315 Airplane Product                Product Liability         0 690Othcr                                   28 use 157                3729(a))
0   140 Negotiable Instrument                     Liability             0 367 Health Care/                                                                              0 400 State Reapportionment
0   150 Recovery of Overpayment          0 320 Assault, Libel &                Pharmaceutical                                             ··"::· PROPERTY RIGHTS - -;~ 0 4!0 Antitrust
        & Enforcement of Judgment                 Slander                      Personal Injury                                             0 820 Copyrights             0 430 Banks and Banking
 0  151 Medicare Act                     0 330 Federal Employers'              Product Liability                                           0 830 Patent                 0 450 Commerce
 0  152 Recovery of Defuulted                     Liability             0 368 Asbestos Personal                                            0 835 Patent - Abbreviated   0 460 Deportation
         Stndcnt Loans                   0 340Marinc                            Injury Product                                                     New Drug Application 0 470 Racketeer Influenced and
         (Excludes Vcterans)             0 345 Marine Product                  Liability                                                   0 840 Trademark                      Corrupt Organizations
 0  153 Recovery of Overpayment                   Liability              PERSONAL PROPERTY
                                                                                                   . - ·-••-><,.
                                                                                                                 -- LABOR:.:...: · --~.c. ,.;;..soeIAL·SECURITY--·,--- 0 480 Consumer Credit
         of Veteran's Benefits           0 350 Motor Vehicle            0 370 Other Fraud         0 710 Fair Labor Standards               0 861 HIA (1395ff)           0 485 Telephone Consumer
 0  160 Stockholders' Suits              0 355 Motor Vehicle            0 37 I Truth in Lending              Act                           0 862 Black Lung (923)               Protection Act
 0  I 90 Other Contract                          Product Liability      0 380 Other Personal      0 720 Labor/Management                   0 863 DIWC/DIWW (405(g)) 0 490 Cable/Sat TV
 0  195 Contract Product Liability       0 360 Other Personal                  Property Damage                Relations                    0 864 SSID Tille XVI         0 850 Securities/Commodities/
 0  196 Franchise                                Injury                 0 385 Property Damage     0 740 Railway Labor Act                  0 865 RSI (405(g))                   Exchange
                                         0 362 Personal Injury-                Product Liability  0 751 Family and Medical                                              CS: 890 Other Statutory Actions
                                                 Medical Malnractice                                          Leave Act                                                 0 891 Agricultural Acts
1- ~ • ..: - ,REAI; PROPERT.Y "~~:::.::: ;;..::.::cIVIL'RIGHTS::~       __;PRISOl\'ER PETITIONS- 0 790 Other Labor Litigation             ·-:-FEDERAL TAX·SUITS •· 0 893 Environmental Matters.
 0 210 Land Condemnation                 0 440 Other Civil Rights           Habeas Corpus:        0 791 Employee Retirement                0 870 Taxes (U.S. Plaintiff  0 895 Freedom of Information
 0 220 Foreclosure                       0 441 Voting                    0 463 Alien Detainee                Income Security Act                    or Defendant)                /\ct
 0 230 Rent Lease & Ejcctmcnt            0 442 Employment                0 5 lO Motions to Vacate                                           0 871 IRS-Third Pany        0 896 Arbitrdtion
 0 240 Torts to Land                     0 443 Housing/                         Sentence                                                            26 USC 7609         0 899 Administmtivc Procedure
 0 245 Tort Product Liability                    Accommodations          0 530 General                                                                                          Act/Review or Appeal of
 0 290 All OlhLT Real Property           0 445 Amer. w/Disabilities -    0 535 Death Penalty      -:;;::::::c:IMMIGRATION::::=·                                                 Agency Decision
                                                 Employment                 Other:                0 462 Naturalization Application                                      0 950 Constitutionality of
                                         0 446 Amer. w/Disabilitics •    0 540 Mandamus & Other   0 465 Other Immigration                                                        Stale Statutes
                                                 Other                   0 550 Civil Rights                  Actions
                                          0 448 Education                0 555 Prison Condition
                                                                         0 560 Civil Detainee•
                                                                                Conditions of
                                                                                Confinement

V. ORIGIN (Place an            ''X" in One Box Only)
~ 1 Original              O 2 Removed from                   0   3      Remanded from                0 4 Reinstated or       O 5 Transferred from               O 6 Multidistrict                  0 8 Multidistrict
          Proceeding             State Court                            Appellate Court                   Reopened                  Another District                   Litigation -                      Litigation -
                                                                                                                                    (specify)                          Transfer                          Direct File
                                           Cite the U.S. Civil Statute under which you arc filing (Do not cite j11risdictio11a/ stamres 1111less tliversitJ~:
                                           47 U.S.C. § 227 (Telephone Consumer Protection Act of 1991 or "TCPA)
VI. CAUSE OF ACTION                       1-B-n-.e-fd_e_s_cl:!P.-
                                                              .....ti"""on-of_ca
                                                                              __ us_e_:------_- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                           Calls to Plaintiffs cell phone in violation of TCPA
VII. REQUESTED IN     ~ CHECK IF THIS IS A CLASS ACTION                                                     DEMAND$                                           CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                              5000000                                        JURY DEMAND:                    M Yes          □ No
VIII. RELATED CASE(S)
                       (See i11stf11ct/a11s):
      IF ANY                                  JUDGE                                                                                                DOCKET NUMBER
 DATE                                                                      SIGNATURE OF ATTO!S<EY Ot¥COR
                                                                                                      Dv\J)t,.,"<_
 FOR OFFICE USE ONLY

      RECEIPT#                    AMOUNT                                        APPLYING IFP                                      JUDGE                                 MAG.JUDGE
  8:19-cv-00040-JMG-MDN Doc # 1 Filed: 01/28/19 Page 10 of 11 - Page ID # 10




January 25, 2019

Roman L. Hrnska Federal Courthouse
111 South 18th Plaza
Suite 1152
Omaha, NE 68102

Dear Clerk of the Court:

Please see the attached complaint and the check for the $400.00 filing fee.

Although I am not yet admitted to this case, I am registered with ECM/CF and I will file the
application for Pro Hae Vice admission online as soon as I have the case number.

Your help is greatly appreciated.




C~cr~
Mark L. Javitch* (CA SBN 323729)
210 S Ellsworth Ave #486
San Mateo, CA 94401
Telephone: 402-301-5544
Facsimile: 402-396-7131
javitchm@gmail.com
Attorney for Plaintiff and the Class
*Pending Pro Hae Vice Admission
I                                     8:19-cv-00040-JMG-MDN Doc # 1 Filed: 01/28/19 Page 11 of 11 - Page ID # 11



                                                                                     PRESS FIRMLY TO SEAL                                                                                                PRIORITY MAIL EXPRESS
                                                                                                                                                                                                          POSTAGE REQUIRED

                                                  ,.

                 PRIORITY                                   I
        ';}
        iii'
                  *MA-IL*
                                                       TM
                                                                                                                                                                                                                                               7
        ID
                                                                                                                                                                                       ~      cnNc~$
                                                                                                                                                                                                z )>               C
     !                                                                                                                                                                                        )> ....

                                                                                                                                                                                                                   en
                                                                                                                                                                                                                           m
    .o                                                                                                                                                                                 G)     z~=io::O
     'D
        ID
                OUR FASTEST SERVICE IN THE U.S•                                                                                                                                        z      $m.i,..;;o7'
        iii
                                                                                                                                                   o ~C                    :::0        ~      ~r~zr                ""tJ
        3
        m                                                                                                                                          ~~cno                               C
                                                                                                                                                                                              m~
                                                                                                                                                                                                    ►-~
                                                                                                                                                                                                        ~c...
                                                                                                                                                                                                                   en
     ...g-
     a                                                               cc                                  C                                         ► cnoS:
                                                                                                                                                   :r:     -)>
                                                                                                                                                                                       :::0
                                                                                                                                                                                       m
                                                                                                                                                                                              0~
                                                                                                                                                                                              Oo "-l=i
                                                                                                                                                                                              ► ;;o ►-0            ""D.
                                                                                                                                                   ► -"cnz                                    cc-1 ::lE:c

                                                                                                                                                                                                                   -0
                                                                     N                                   CJ)
     3
                                                                     ....co                              ""C                                           CX> -I .                        :::0   tI                   ::0
    lg                                                               .....
                                                                     <O                                  ~
                                                                                                          CJ)
                                                                                                                                                   Z-1:::0r
                                                                                                                                                   m :r: o                 :r:;o       m
                                                                                                                                                                                       0      ~~-
                                                                                                                                                                                              b,m




                                                                •
                                                                     0                                    G')                                                                          C
                                                                                                                                                        ""O -I

                                                                                                                                                                                                                   --I
                                                                     ..t,,                                                                         0)                                         0
    en
    C                                                                .....                                z                                                                            :::0
                                                                                                                                                                                              0
                                                                                                                                                                                              0                    ::;tJ
                                                                                                                                             ~~Oc
    .
    j                                                                UI
                                                                     UI
                                                                     .a::,.
                                                                                                          ~
                                                                                                          C:                    ,,,.---,., --·o-w
                                                                                                                                            r~        o en
                                                                                                                                                __. , C ~                          .
                                                                                                                                                                                       m
                                                                                                                                                                                       CJ
 m                                                                                                      , ::a
                                                                                                                                                                                                                   -<
                                                                                                                              /'('I,,)._,

                                                                ~    .....
                                                                     .....                                m                 1: "\, ~-_;. -···-~--,;-i~
~,,
if
                                                                -·
                                                                "C
                                                                "C
                                                                     0
                                                                     C                                   -I
                                                                                                         ~
                                                                                                                       /./]1/
                                                                                                                       ,~~,
                                                                                                                   [··,:/
                                                                                                                                                   w ~~.,,
                                                                                                                                                   ~~t
                                                                                                                                     ·7 C. 0~ o,,\;.;,                 Im                                          s:
                                                                                                                                                                                                                   -mr
                                                                     C                                               ,.•~_,1                                           10
    :II                                                          0   0
                                                                     0                                   0         l
                                                                                                                       <' ' ~,\\ • .,
                                                                                                                        :-~.,\    1\,\;•.               l\,)fI         l   m                                       )>
                                                                                                         a
~iii'                                                                                                                                                                i /:::U
                                                                     C                                             \u,\                                 /
                                                                                                                       \\        \.·,..,
                WHEN USED INTERNATIGNALLY,                           C
                                                                     .....                               z                                         _, C          /       )>
    I            A CUSTOMS DECLARATION                               (.,)                                (i)                 '·, .....,__ ·:·, 1s?:::,,
                                                                                                                                            __,.        /
                                                                                                                                                                           r                                                    C:
                                                                                                                                                                                                                                in
                                                                     .a::,.                              :it                             ·------~--                        0                                                    •
                                                                                                                                                                                                                                         "'O
                                                                                                                                                                                                                                       ·::U
                 LABEL MAY BE REQUIRED,                                                                                                                                                                     (/)

                                                                                                                                                                                                                   ><
                                                                     cc                                                                                                                                                    ID   "Om-
                                                                                                         m
1-                                                                   (n
                                                                                                         -c                                                                0
                                                                                                                                                                           C
                                                                                                                                                                                                            ~
                                                                                                                                                                                                            -5·
                                                                                                                                                                                                        .,, 0      ""tJ
                                                                                                                                                                                                                           -o rnox~
                                                                                                                                                                                                                           i :g:,,;
                                                                                                                                                                                                                              =-~;3~ m
                                                                                                                                                                       ;o                               -!!!.              cc offlrn;;:
                                                                                                                                                                           -:--1                        !!!. ~     :::u    CD
                                                                                                                                                                                                                                ~
                                                                                                                                                                                                                                     (I) ;J>
                                                                                                                                                                                                                                         r
                                                                                                                                                                       ::r:                             ;;o 0
                                                                                                                                                                                                        DI..,.     m            6
                                                                                                                                                                       0
                                                                                                                                                                       C
                                                                                                                                                                       en
                                                                                                                                                                                                        ct r::,
                                                                                                                                                                                                        ::, ....
                                                                                                                                                                                                        m~         en
                                                                                                                                                                       m
                                                                                                                                                                                                        <   (D     tn
               EP13F July 2013 OD: 12.5 x 9.5 .



               IIIIlllllllilllllllII II·. L
                                                                               .. ........... ,um, •   .011::t: L11•11•1 "''""' 11•11•1 di                  pe.usps.com for complete ~etails.
                                                                              + Money Back Guarantee for- U.S. destinations only. ·
                                                                                                                                                                                                                                               _J
                 PS10001000006            VISIT US AT USPS.COM®
